DETAILED ACTION
Status of Claims
The following is a notice of allowance in response to the amendment filed on January 11, 2022.  Claims 1-20 are pending and allowable as set forth below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



	
	


Allowable Subject Matter
Currently claims 1-20 are in condition for allowance. The following is an examiner’s statement of reasons for allowance: 
Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of applicant’s invention as the noted features amount to more than a predictable use of elements in the prior art.  The allowable features are as follows:

“…listening, by the consumer, for the message posted by the provider; 


Chauhan discloses identifying, through a consumer, the customizable website element based on at least one of a message type of the message or the identifier of the message data (Chauhan: Figure 11 - receiving customization instructions applicable to the page elements of the support component add-in 1112).  PTO 892 Reference U discloses a tool for creating websites.  Neither Chauhan, PTO 892 Reference U, nor any of the other cited references teach, suggest, or otherwise render obvious listening, by the consumer, for the message posted by the provider; identifying, through a consumer, the customizable website element based on at least one of a message type of the message or the identifier of the message data, wherein the message type comprises a first message type or a second message type, the first message type comprising code for logic-specific implementation, the second message type comprising styling preferences of specific components of the customizable website element”
.     
None of the evidence at hand teaches or suggests the combination of features claimed, nor does there exist an appropriate rationale for further modification of the evidence at hand.  It is hereby asserted by the Examiner that, in light of the above and in 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN G PALAVECINO whose telephone number is (571)270-1355.  The examiner can normally be reached on M-F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 





/KATHLEEN PALAVECINO/
Primary Examiner, Art Unit 3625